DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed for the reasons set forth in the response dated 8/16/2021.  While Dykeman does show a variety of power units which have flexibility, but that flexibility is entered by the user and is not received “for the at least one time period”, and “from each technical unit”.  See paragraph 0070 of Dykeman.   
The prior art shows the concepts of scheduling and the determining of a power schedule for a variety of power units (loads and power producers), some of which have a variable production (wind, solar).  However, the prior art does not show wherein individual power units send flexibility data “containing an indication of a respective power range within which the electrical power exchanged between the unit and the distribution network is permitted to vary or will probably vary” as claimed.
U.S. Publication 2017/0131331 to Storace et al shows a plurality of technical units which each send their “power value” to a central controller for calculation of a total power.  The values from each technical unit are updated when they change, not at any specific interval.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117